Title: To Alexander Hamilton from Edmund Randolph, 5 January 1795
From: Randolph, Edmund
To: Hamilton, Alexander


Sir
The Department of StateJanuary 5th 1795.
I informed the President, that you were of opinion, that the public service would not be at all affected by the absence of the Revenue Cutter of Philadelphia, on a voyage to the British West Indies, for the accommodation of those Merchants, who have suffered by spoliation &c: In consequence thereof he instructed me to inform you, that he had no objection that she should be dispatched for the purpose of collecting records, as is contemplated by the Committee of Merchants, of which Mr. Fitzsimons is the Chairman. I shall therefore request that Gentleman to call upon you, that her departure may be arranged, and must take the liberty of requesting you to confer with him upon the occasion.
I have the honor to be, Sir, &c:

Edm: Randolph.

